     Case 1:19-cv-09038-GBD-SDA Document 239 Filed 09/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Dino Antolini,                                                                  9/16/2021
                                 Plaintiff,
                                                             1:19-cv-09038 (GBD) (SDA)
                     -against-
                                                             ORDER
 Amy McCloskey et al.,

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

         Plaintiff’s Letter Motion to Compel (ECF No. 233) is hereby GRANTED IN PART and DENIED

IN PART, as follows:

         1. The landlord Defendants shall respond to the subject discovery requests no later than

            September 30, 2021.

         2. All discovery, including depositions of the landlord Defendants, shall be concluded no

            later than November 15, 2021.

SO ORDERED.

Dated:          New York, New York
                September 16, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
